Citation Nr: 0724378	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  98-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had a period of active duty for training 
(ACDUTRA) in the Army National Guard between April and 
December 1977.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
which determined that service connection was not established 
for the claimed bilateral foot disorder.  In a November 2001 
decision, the Board determined that service connection was 
not warranted for bilateral flat feet.  The appellant 
appealed the Board's November 2001 decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In October 2002, the Court issued an order vacating and 
remanding the case to the Board for further proceedings.  The 
Board remanded the case in July 2004 to comply with Veterans 
Claims Assistance Act of 2000 (VCAA).  

In August 2005, the Board issued a decision.  The appellant 
appealed to the Court.  In an order dated in March 2007, the 
Court remanded the matter to the Board for compliance with a 
March 2007 joint motion for remand.  The Board herein 
responds to the questions raised in that joint motion.  


FINDINGS OF FACT

1.  Flat feet preexisted the appellant's active duty for 
training as demonstrated by clinical findings in the service 
and the post service medical records, and medical opinions.

2.  The preservice flat feet did not increase in severity 
during active duty for training.  


CONCLUSION OF LAW

Flat feet preexisted the appellant's entry into active duty 
for training and were not aggravated therein. 38 U.S.C.A. §§ 
101(2), 101(24), 1131, 1132, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.304, 3.306, 4.57 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the appellant 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
appellant of information and evidence necessary to 
substantiate the claims for an increased rating and for 
secondary service connection; information and evidence that 
VA would seek to provide; and information and evidence that 
the appellant was expected to provide.  The appellant was 
instructed at that time to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated each based on all the 
evidence in May 2005, without taint from prior adjudications.  
Thus, the appellant was not precluded from participating 
effectively in the processing of his claims and the late 
notice did not affect the essential fairness of the decision. 

The appellant has not been provided with the notice required 
by the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, because service connection is 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure to 
notify prejudice to the appellant.  

VA has done everything reasonably possible to assist the 
appellant with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The appellant has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.  

The case was remanded for VCAA compliance prior to the August 
2005 Board decision.  That decision found that the 
requirements of VCAA had been complied with.  Although the 
appellant's private attorney asserted deficiencies in the 
Board decision, she has not asserted that there are any VCAA 
notice deficiencies which need to be cured.  

Service Connection

The appellant seeks service connection for flat feet, which 
he contends were incurred in or aggravated during his 
ACDUTRA.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

It is essential to make an initial distinction between 
bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable.  In the 
acquired condition, it is to be remembered that depression of 
the longitudinal arch, or the degree of depression, is not 
the essential feature.  The attention should be given to 
anatomical changes, as compared to normal, in the 
relationship of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, the medial 
tilting of the upper border of the astragalus.  This is an 
unfavorable mechanical relationship of the parts.  A plumb 
line dropped from the middle of the patella falls inside of 
the normal point.  The forepart of the foot is abducted, and 
the foot everted.  The plantar surface of the foot is painful 
and shows demonstrable tenderness, and manipulation of the 
foot produces spasm of the Achilles tendon, peroneal spasm 
due to adhesion about the peroneal sheaths, and other 
evidence of pain and limited motion.  The symptoms should be 
apparent without regard to exercise.  In severe cases there 
is gaping of bones on the inner border of the foot, and rigid 
valgus position with loss of the power of inversion and 
adduction.  Exercise with undeveloped or unbalanced 
musculature, producing chronic irritation, can be an 
aggravating factor.  38 C.F.R. § 4.57 (2006).  

Legal Standard

The March 2007 joint motion for remand raised 2 questions 
which the Board addresses at the outset.  

The first question is whether 38 U.S.C.A. § 1111 applies.  
That section only applies for the purposes of Section 1110, 
which provides benefits for disabilities incurred or 
aggravated "during a period of war."  The appellant's 
service from April to December 1977 was not during a period 
of war.  It was between the Vietnam era, ending May 7, 1975, 
and the Persian Gulf War, beginning August 2, 1990.  See 
38 U.S.C.A. § 101 (29), (33) (West 2002).  

There is a parallel provision at 38 U.S.C.A. § 1132 (West 
2002) which provides as follows:

For the purposes of section 1131 of this title 
[which provides basic entitlement for peacetime 
disability compensation], every person employed in 
the active military, naval, or air service for six 
months or more shall be taken to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or 
disorders noted at the time of examination, 
acceptance and enrollment, or where evidence or 
medical judgment is such as to warrant a finding 
that the disease or injury existed before 
acceptance and enrollment.  

The first thing to point out here is that the requirement of 
six months service does not apply to just any type of 
service.  It must be "active military, naval, or air 
service."  The term "active military, naval, or air 
service" as used in Section 1132 is a term of art defined, 
for the purposes of all Title 38, at 38 U.S.C.A. § 101 (West 
2002).  

(24) The term "active military, naval, or air 
service" includes-
		(A) active duty;
		(B) any period of active duty for training 
during which the individual concerned was disabled 
or died from a disease or injury incurred or 
aggravated in line of duty; and
		(C) any period of inactive duty training 
during which the individual concerned was disabled 
or died-
		(i) from an injury incurred or aggravated in 
line of duty; 
        or
        (ii) from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident 
occurring during such training.  

If the appellant establishes that his foot disorder was 
incurred or aggravated during his active duty for training 
(ACDUTRA) that period would become "active military, naval, 
or air service" under Subsection 24.  But that is his claim.  
Unless and until he establishes that some disability was 
incurred or aggravated during his ACDUTRA, that period of 
training is not "active military, naval, or air service" 
under Subsection 24 and the presumption of 38 U.S.C.A. § 1132 
does not apply.  

The second point about Section 1132 deals with rebuttal of 
the presumption.  The standard for rebuttal of the 
presumption of soundness for wartime service is that clear 
and unmistakable evidence demonstrates that the disease or 
injury existed before service.  38 U.S.C.A. § 1111 (West 
2002).  However, to rebut the presumption of soundness for 
peacetime service, there is a lower standard.  There must be 
evidence or medical judgment such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  As a practical matter there is usually no 
distinction for veterans who served in WW2 or later, as 
38 U.S.C.A. § 1137 (West 2002) makes the wartime presumptions 
applicable to peacetime veterans.  The Board mentions this 
because the appellant's counsel has made much of the "clear 
and unmistakable" standard.  The Board emphasizes that the 
standard for rebutting the presumption is not relevant in 
this case, because the presumption does not arise.  The 
presumption of Section 1132 does not arise because the 
appellant has not established that he had "active military, 
naval, or air service."

The regulations are consistent with the requirement for 
active military, naval, or air service:  
Presumption of soundness.  The veteran will be 
considered to have been in sound condition when 
examined, accepted and enrolled for service, except 
as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed 
prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b) (2006).  

This regulation, by its clear terms, provides a presumption 
of soundness for veterans.  But the appellant does not meet 
the definition of veteran.  

The term "veteran" means a person who served in 
the active military, naval, or air service, and who 
was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002).   

As discussed above, the appellant does not have active 
military, naval, or air service, so he does not meet the 
definition of veteran and does not get the presumptions 
afforded veterans, such as those found in 38 C.F.R. § 3.304.  

The second matter which the joint motion for remand wanted 
the Board to address was to identify the evidentiary standard 
for aggravation.  

Aggravation, in general, is a "persistent worsening" of the 
disease or injury in question.  See Beverly v. Brown, 9 Vet. 
App. 402 (1996).  In cases involving active military, naval, 
or air service, a showing of persistent worsening triggers 
the presumption of aggravation and shifts the burden to VA to 
show that such worsening was due to the natural progress of 
the condition.

The law and regulation provide: 

A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, 
or air service, where there is an increase in 
disability during such service, unless there is a 
specific finding that the increase in disability is 
due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2006).  

By their clearly stated terms these provisions apply to 
"active military, naval, or air service," which the 
appellant does not have.  

Subsection (b) of the regulation provides that 

Wartime service; peacetime service after December 
31, 1946.  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption 
of aggravation where the preservice disability 
underwent an increase in severity during service.  
This includes medical facts and principles which 
may be considered to determine whether the increase 
is due to the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in severity during 
service on the basis of all the evidence of record 
pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  

38 C.F.R. § 3.306(b) (2006).  As discussed with regard 
to the law, because the appellant does not get the 
presumption, found in subsection (a) of the regulation, 
we do not reach the stage of rebuttal and the clear and 
unmistakable standard for rebutting the presumption, in 
subsection (b), is not relevant.  

The Board has carefully reviewed the law and regulations and 
does not find any presumptions that would support the 
appellant's claim.  

The evidentiary standard to be applied in this case is the 
basic standard applicable to claims for VA benefits.  

The Secretary [of VA] shall consider all 
information and lay and medical evidence of record 
in a case before the Secretary with respect to 
benefits under the laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the 
Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

The implementing regulation provides detail:

Reasonable doubt.  It is the defined and 
consistently applied policy of the Department of 
Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, 
the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists 
because of an approximate balance of positive and 
negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  
Mere suspicion or doubt as to the truth of any 
statements submitted, as distinguished from 
impeachment or contradiction by evidence or known 
facts, is not justifiable basis for denying the 
application of the reasonable doubt doctrine if the 
entire, complete record otherwise warrants invoking 
this doctrine.  The reasonable doubt doctrine is 
also applicable even in the absence of official 
records, particularly if the basic incident 
allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the 
probable results of such known hardships.  
38 C.F.R. § 3.102 (2006).  

With these standards in mind, the Board has reviewed the 
record.  

Evidence of Current Disability

A September 1997 report from a private podiatrist, S. V. W., 
D.P.M., had a diagnosis of severe gastrosoleus equinus/tendo-
achilles contracture with foot pain.  The report noted that 
the appellant stated he was treated for flat feet in service.  
However, the doctor did not express an opinion as to whether 
the current diagnosis was linked to service.  

Also in September 1997, another private podiatrist, M. G. R., 
examined the appellant's feet and reported a diagnosis of 
severe gastrosoleus equinus with foot compensation.  Again, 
there was no opinion as to whether the current diagnosis was 
linked to service.  

In October 1997, a private orthopedist, J. W. P., M.D., 
examined the appellant and diagnosed limb-girdle muscular 
dystrophy, and mild gastrosoleus equinus contracture.  There 
was mild valgus at the heel and some flattening of the arch 
on both sides.  The physician felt that the appellant's heel 
pain was due to over activity of the gastrosoleus while 
ambulating.  Stretching exercises were recommended.  He also 
seemed to have some discomfort associated with some 
flattening in the longitudinal arch, but that area was 
essentially nontender and no treatment was recommended.  The 
doctor noted that the appellant reported he was unable to 
complete military training due to his feet.  However, the 
doctor did not identify any permanent increase in severity 
during service, or otherwise link the current disability to 
service.  

Supporting Evidence

In his notice of disagreement and appeal, the appellant 
stated that his feet had not hurt until basic training and 
had hurt off and on ever since.  

The appellant's claim is supported by the February 2004 
report of a private podiatrist, P. J. C., D.P.M.  In November 
2003, the doctor reviewed the record and examined the 
appellant.  The diagnostic assessment was severe collapsing 
pes valgo planus, posterior tibial dysfunction, and 
gastrosoleus equinus, bilaterally.  The doctor noted that 
there was no sign of hyperpronatory flatfoot prior to 
induction into service.  However, on medical examination 
prior to service discharge there were findings consistent 
with the hyperpronatory feet found on examination in November 
2003.  The doctor wrote that, "It is, therefore, my 
professional opinion that it is highly unlikely that [the 
appellant's] previous position for hyperpronatory foot type 
expressed itself within the period of his enlistment into the 
Armed Services."  He went on to express the opinion that it 
was also very likely that the rigors of military training 
severely exacerbated what was most likely a subclinical 
situation.  

The Board notes that this physician's initial evaluation 
report indicated that it was "unlikely" that the rigors of 
military training severely exacerbated what was most likely a 
subclinical situation.  However, the appellant's 
representative indicated that this was a typographical error 
and submitted a corrected copy.

Evidence Against the Claim

Service medical records show that flat feet were not found on 
the medical examination for enlistment into service in April 
1977.  On September 9, 1977, the appellant was seen for 
complaints of painful feet and flat feet were diagnosed.  He 
was referred for podiatry consultation.  A podiatry 
consultation on September 9, 1977, reveals that he was issued 
arch supports for flat feet.  On September 21, 1977, he was 
again seen for painful feet.  It was noted that he had arch 
supports.  He was referred for podiatry consultation.  A 
podiatry consultation on September 21 indicates the appellant 
was in his third week of basic training.  Mild pes planus and 
short Achilles tendons were the impressions.  

The appellant was seen by a VA podiatrist in November 1999.  
The appellant reported that he had foot pain in service and 
was told he had flat feet.  He said that he was unable to 
complete his military training due to his feet.  He also 
acknowledged being diagnosed with muscular dystrophy in 1994.  
Examination resulted in diagnoses of pes planus and an 
equinus condition.  The examiner expressed the opinion that 
both conditions existed prior to service.  The examiner did 
not know what the appellant's physical condition was prior to 
service.  It possibly may have been activated by military 
service during basic training.  The podiatrist thought it was 
more probable that the condition was caused by his muscular 
dystrophy which was in its early stages and was definitely 
not related to military service.  (Service connection for 
muscular dystrophy was denied by the Board in June 1997).  

November 1999 VA X-ray studies showed a minimal decrease in 
the plantar arch of both feet.  

In March 2001, the VA podiatrist reviewed the appellant's 
claims folder.  He noted that there were only 2 visits to 
sick call on September 9 and 21, 1977.  On September 21, 
1977, the appellant was diagnosed with pes planus and a short 
Achilles tendon, which was the equinus condition the 
podiatrist diagnosed in 1999.  He also noted that the report 
stated the appellant was in his third week of training. The 
podiatrist believed that was too short a time for the equinus 
or pes planus condition to first be physically visible and it 
had to have been physically present prior to service.  There 
was no mention of any other foot problems until 1997, after 
he was diagnosed with muscular dystrophy.  In reviewing his 
previous report, the doctor found that what was typed as 
"activated by military service" should have been 
"aggravated by military service."  The doctor still could 
not say whether it was a temporary or permanent aggravation.  
However, a 20 year lapse between symptoms made him think that 
it was not a permanent aggravation at that time.  

In July 2001, a VA physician examined the appellant and 
reviewed his claims folder.  The appellant gave a history of 
his feet always hurting, even when laying down or sitting.  
He dated the onset of foot pain to his service in 1976 or 
1977.  He denied trouble before service.  He reported running 
on rocks and wearing boots in service.  He stated that he was 
unable to complete training due to foot pain and that he 
never recovered since service.  He told of being given arch 
supports, which he felt made his pain worse.  He was not 
aware of any fractures or sprains involving his feet and 
ankles.  He reported experiencing pain throughout the entire 
foot, left and right.  He had a sensation of numbness at 
times.  He was unable to stand, walk or run for long periods.  

On examination, in a stance position, the heels did not 
contact the floor.  He had a mild degree of pronation of both 
feet.  He reported pain with all motions of the ankles and 
feet.  He also reported tenderness in the area of the 
metatarsophalangeal joints, dorsally and plantar.  The 
November 1999 X-rays were reviewed and found to show a mild 
degree of pes planus.  No other abnormalities were noted.  
The service medical records and the private medical reports 
from 1977 were reviewed.  It was the doctor's impression that 
the appellant had mild pes planus, bilaterally, moderate heel 
cord shortening, bilaterally, and muscular dystrophy.  

The physician expressed the opinion that the pes planus and 
short heel cord did not develop during military service and 
did not develop as a result of activities in military 
service.  It was the doctor's opinion that these conditions 
were congenital and developmental and were present but not 
noted prior to entering service.  The doctor went on to 
explain that the reason for saying that the conditions pre-
existed entering service came from the September 21, 1977 
note in the service medical records, which describe mild pes 
planus and tight heel cords.  It would not be possible for 
those conditions to have developed over a 3 week period.  
They had to be present for at least several years.  It was 
also the doctor's opinion that there was no evidence of any 
significant change in the degrees of flat feet from the time 
of the first description to the time of his examination.  
Both original examiners in 1977 and the examiner in July 2001 
found a mild degree of pes planus.  He noted that Dr. S. V. 
W. did not indicate the degree of pes planus and he disagreed 
with the VA podiatrist's assessment of a moderate amount of 
pronation being present.  All examiners found equinus or a 
short heel cord condition.  There was no record to indicate 
that the pes planus and short heel cord conditions were due 
to superimposed disease or injury.  The only thing that could 
be said about the foot condition was that foot pain developed 
during service.  The cause of the pain was not identified.  
It was the doctor's opinion that the pain was not due to pes 
planus.  


Conclusion

The appellant had service for pay purposes from April 1977 to 
December 1977.  His exact dates of active duty for training 
were not confirmed despite several attempts.  The only 
evidence on that point is the September 21, 1977, 
consultation report which states that the appellant had been 
in basic training for three weeks.  Symptoms apparently began 
shortly after he began training, as indicated by the 
September 9, 1977 clinical note.  There is no dispute that 
his current conditions, a mild pes planus and equinus or 
short heel cord condition, were present during his brief 
period of ACDUTRA.  

However, mere symptoms of flat feet during service, 
especially when bilateral, are not sufficient to support 
service connection.  The regulation requires that an initial 
distinction be made between bilateral flatfoot as a 
congenital or as an acquired condition.  The regulation 
provides that the congenital condition, with depression of 
the arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable.  
38 C.F.R. § 4.57 (2006).  Analyzing the evidence in 
accordance with the regulation it is significant that there 
is no evidence of abnormal callosities, areas of pressure, 
strain, or demonstrable tenderness during service.  There is 
only arch depression.  The regulation specifies that these 
limited symptoms reflect a congenital condition which can not 
be compensated.  

In the usual analysis for a claim of service connection, the 
first question we ask is whether the condition began in 
service.  As discussed above, there are no applicable 
presumptions in this regard.  Weighing the evidence, we 
consider the appellant's statements to the effect that his 
feet were not painful prior to service.  The Board has no 
doubt that the mild pes planus demonstrated on the current 
examinations may not have bothered the appellant until he 
began his military training, but that does not mean the 
condition was not present.  So, too, the April 1977 entrance 
examination indicated that the appellant's feet were normal.  
This is not persuasive because the mild condition could be 
overlooked.  

The clinical records made on two days in September 1977 
indicate that the appellant had been experiencing foot pain 
during training.  There was no report of disease or injury 
and there were no findings of disease or injury residuals.  
This is an important point because service connection can 
only be granted for disability resulting from disease or 
injury incurred or aggravated in service.  38 U.S.C.A. § 1131 
(West 2002).  The absence of any indication of disease or 
injury during service leads to the natural conclusion that 
the symptoms documented in September 1977 were those of an 
acute and transitory flare-up of a pre-existing foot 
condition, as a result of normal use during training.  

In evaluating flare-ups the Board notes that the law 
precludes the establishment of the presumption of aggravation 
under 38 U.S.C. § 1153 using only evidence of a temporary 
flare-up of symptoms of the pre-existing condition.   Davis 
v. Principi, 276 F.3d 1341, 1344-45 (Fed. Cir. 2001).  
Similarly, where the presumption does not apply, there is no 
reason to interpret a flare-up as evidence of service 
incurrence.  

Turning to the post service medical reports, the 1997 private 
reports do not offer any opinion as to onset during service.  
In February 2004, a private podiatrist seemed to feel that 
the negative findings on entrance examination and the 
findings in September 1977 supported service connection but 
it is not clear whether he was basing this on incurrence or 
aggravation.  He wrote that, "It is, therefore, my 
professional opinion that it is highly unlikely that [the 
appellant's] previous position for hyperpronatory foot type 
expressed itself within the period of his enlistment into the 
Armed Services."  He also thought it "very likely that the 
rigors of military training severely exacerbated" the 
situation.  Given the extended time between training duty and 
the next documentation of symptoms, the characterization of a 
severe exacerbation is not persuasive.  On the other hand, 
the reasoning provided by the VA doctor in July 2001 is 
persuasive.  He explained that by its very nature, the 
appellant's disability took years to develop, so if it was 
present in service, it must have pre-existed service.  There 
is really nothing in the private reports that contradicts 
this analysis.  The preponderance of evidence on this point 
establishes that the appellant's foot disability existed 
before service.  

That brings us to the question of whether pes planus was 
aggravated in service.  

Again, the service medical records only show a flare-up on 
use during training.  The two brief notations of foot pain do 
not reflect any chronic increase in severity during service.  

The appellant has reported that he did not have any foot pain 
before service and has had episodes of foot pain since 
service.  It is quite possible that there were no flare-ups 
before the appellant embarked on his vigorous military 
training.  It is also possible that various uses and stresses 
over the years have caused flare-ups.  The pattern of flare-
ups described by the appellant merely shows the presence of 
the condition and does not show aggravation of the pre-
service disability.  

The private medical reports of 1997 do not offer any opinion 
as to aggravation during service.  As noted above, in 
February 2004, a private podiatrist seemed to feel that the 
negative findings on entrance examination and the findings in 
September 1977 supported service connection.  He wrote that, 
"It appears very likely that the rigors of military training 
severely exacerbated what was most likely a subclinical 
situation."  To describe the very minimal complaints and 
findings in the service medical records as evidence that a 
pre-existing condition was "severely exacerbated" takes 
this opinion beyond the limits of credibility.  The Board 
finds that this single opinion supporting aggravation in 
service is not persuasive.  Moreover, it is outweighed by the 
several VA medical opinions against aggravation, not only 
because they out number the opinion supporting the claim, but 
because the opinions are consistent with 38 C.F.R. § 4.57 and 
provide a more convincing rationale.  

In March 2001, the VA podiatrist, who had examined the 
appellant in November 1999, reviewed the appellant's claims 
folder.  He noted that there were only 2 visits to sick call 
in service.  On September 21, 1977, the appellant was 
diagnosed with pes planus and a short Achilles tendon, which 
the podiatrist found in 1999.  The appellant was in his third 
week of training.  The podiatrist believed that was too short 
a time for the equinus or pes planus condition to first be 
physically visible, so it had to have been physically present 
prior to service.  The doctor was not sure if the aggravation 
in service was temporary or permanent; however, a 20 year 
lapse between symptoms made him think that it was not a 
permanent aggravation.  

In July 2001, a VA physician examined the appellant, reviewed 
his claims folder, and provided an opinion.  It was the 
doctor's impression that the appellant had mild pes planus, 
bilaterally, moderate heel cord shortening, bilaterally, and 
muscular dystrophy.  The physician expressed the opinion that 
the pes planus and short heel cord did not develop during 
military service and did not develop as a result of 
activities in military service.  It was the doctor's opinion 
that these conditions were congenital and developmental and 
were present but not noted prior to entering service.  The 
doctor went on to explain that the reason for saying that the 
conditions pre-existed entering service came from the 
September 21, 1977, note in the service medical records, 
which described mild pes planus and tight heel cords.  It 
would not be possible for those conditions to have developed 
over a 3 week period.  They had to be present for at least 
several years.  Further, it was also the doctor's opinion 
that there was no evidence of any significant change in the 
degrees of flat feet from the time of the first description 
to the time of his examination.  There was no record to 
indicate that the pes planus and short heel cord conditions 
were due to superimposed disease or injury.  

The VA podiatrist and physician have provided medical 
opinions which are more clearly reasoned and persuasive than 
the opinion of the appellant's private podiatrist.  They 
establish by a preponderance of evidence that the appellant's 
pes planus and short heel cords existed prior to service, 
that he experienced acute and transitory flare-ups during 
service, and that there was no increase in the base level of 
the severity of the condition during service.  It still 
remains mild.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for flat feet is denied.  


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


